Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
With regard to claim 1, the use of the word means in the following limitations will create a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f): determination means for determining whether or not landing or takeoff of the flying objects on or from the corresponding port is possible;
possibility information output means for transferring to the flying objects possibility information about the possibility;
flying object information reception means for receiving flying object information including flying object position information about a position of each of the flying objects;
flight plan registration means for registering the flight plan for flying between the port as a start point and the port as a target point; and
flight plan change means for changing the flight plan;
instruction information output means for outputting instruction information for instructing the flying object about the flight plan.
Following the three prong test, each of these limitations uses the word “means” (Step A), each of these limitations is followed by function (Step B), and they are not modified by sufficient structure (Step C).
With regard to claim 4, the use of the word means in the following limitations will create a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f):
wind environment simulation means for simulating a three-dimensional wind environment around each of the ports using the wind information obtained by the wind sensor and geographical information about geographical features around the port.
Following the three prong test, this limitation uses the word “means” (Step A), this limitation is followed by function (Step B), but the limitation is modified by sufficient structure (Step C), therefore, the presumption of 35 U.S.C. 112(f) is rebutted with regard to claim 4.
With regard to claim 9, the use of the word means in the following limitations will create a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f):
each of the flying objects comprises possibility information reception means for receiving respective possibility information from the port management apparatuses.
Following the three prong test, this limitation uses the word “means” (Step A), this limitation is followed by function (Step B), but the limitation is modified by sufficient structure (Step C), therefore, the presumption of 35 U.S.C. 112(f) is rebutted with regard to claim 9.
With regard to claim 10, the use of the word means in the following limitations will create a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f): determination means for determining whether or not landing or takeoff of the flying objects on or from each of the ports is possible;
possibility information output means for transferring to the flying objects possibility information about the possibility;
flying object information reception means for receiving flying object information including flying object position information about a position of each of the flying objects;
flight plan registration means for registering the flight plan for flying between the port as a start point and the port as a target point;
flight plan change means for changing the flight plan;
instruction information output means for outputting instruction information for instructing the flying object about the flight plan.
Following the three prong test, each of these limitations uses the word “means” (Step A), each of these limitations is followed by function (Step B), and they are not modified by sufficient structure (Step C).
Claim Rejections - 35 USC § 112
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically the claim language of “possibility information output means for transferring to the flying objects possibility information about the possibility” is indefinite for failing to particularly point out and distinctly claim the subject matter. Suggestions to reach definiteness include adding structure such as what the possibility is. Such as by adding “landing or takeoff possibility” may improve the definiteness of this claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 & 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Canoy et al. (U.S. Patent Publication No. 2017/0045894).
Regarding claim 1, Canoy et al. teaches a flight management system comprising a plurality of port management apparatuses that respectively manage ports on and from which flying objects land and take off and a flight management apparatus that manages a flight plan of the plurality of flying objects that autonomously fly among the ports, wherein each of the port management apparatuses comprises determination means for determining whether or not landing or takeoff of the flying objects on or from the corresponding port is possible, (Abstract; See "Various embodiments provide methods for controlling landings of a UAV in a landing zone including a plurality of landing bays. Various embodiments include a method implemented on a computing device for receiving continuous real-time sensor data from a transceiver and from sensors onboard the UAV, and detecting a target landing bay within the plurality of landing bays within the landing zone that is available for landing based on the continuous real-time sensor data. Orientation and position coordinates for landing in the target landing bay may be calculated based on the continuous real-time sensor data. Information regarding positions and flight vectors of a plurality of autonomous UAVs may be obtained, and a flight plan for landing in the target landing bay may be generated based on the orientation and the position coordinates, positions and flight vectors of the plurality of autonomous UAVs and a current orientation and position of the UAV.") and possibility information output means for transferring to the flying objects possibility information about the possibility, (Par. 0031; See "In some embodiments, the UAV may execute a computer vision algorithm the flight management apparatus comprises flying object information reception means for receiving flying object information including flying object position information about a position of each of the flying objects, (Par. 0029; See "Various embodiments provide methods, UAVs, systems, and non-transitory process-readable storage media for safely and efficiently controlling autonomous landings of UAVs, particularly in locations having a plurality of landing bays and populated with a plurality of other UAVs flying independently. In general, a UAV may be configured with sensor data-guided autonomous landing procedures that enable high-precision positioning and orienting within a multi-bay landing zone occupied by a plurality of concurrently active UAVs.") flight plan registration means for registering the flight plan for flying between the port as a start point and the port as a target point, (Par. 0030; See "While in route to a target landing bay, the UAV may continually analyze the real-time sensor data and utilize comprehensive exception detection and exception-handling mechanisms to overcome unexpected or emergency conditions. For example, the UAV may perform midair maneuvers (e.g., gain elevation) to improve sensor data for use with a computer vision algorithm in response to losing track of the target landing bay in real-time camera imagery. As another example, when calculating that a mid-air collision is likely, the UAV may change a related flight path, halt the execution of a flight plan, and/or signal for pilot assistance and await remote pilot commands. By using a system that provides versatility in identifying position and orientation of landing bays, executing real-time adjustments, and performing fallback procedures in exception conditions, the techniques of various embodiments enable autonomous landing that may be simply calibrated and implemented in various commercial spaces.") flight plan change means for changing the flight plan, (Par. 0030; See "the UAV may change a related flight path, halt the execution of a flight plan, and/or signal for pilot assistance and await remote pilot commands.") and instruction information output means for outputting instruction information for instructing the flying object about the flight plan, (Par. 0027; See "The term "unmanned aircraft vehicle" or "UAV" is used herein to and the flight plan change means changes the flight plan based on the received flying object position information or changed another flight plan. (Par. 0030; See "While in route to a target landing bay, the UAV may continually analyze the real-time sensor data and utilize comprehensive exception detection and exception-handling mechanisms to overcome unexpected or emergency conditions. For example, the UAV may perform midair maneuvers (e.g., gain elevation) to improve sensor data for use with a computer vision algorithm in response to losing track of the target landing bay in real-time camera imagery. As another example, when calculating that a mid-air collision is likely, the UAV may change a related flight path, halt the execution of a flight plan, and/or signal for pilot assistance and await remote pilot commands. By using a system that provides versatility in identifying position and orientation of landing bays, executing real-time adjustments, and performing fallback procedures in exception conditions, the techniques of various embodiments enable autonomous landing that may be simply calibrated and implemented in various commercial spaces.")
Regarding claim 2, Canoy et al. teaches the flight management system according to claim 1, wherein the flying object position information includes information about a position of the flying object that remains waiting to land or the flying object that is waiting to take off upon receiving a determination that landing is impossible or takeoff is impossible. (Par. 0100; See "FIG. 6 illustrates a method 600 performed by a processor of an autonomous UAV for determining whether exception conditions are encountered while landing in a multi-bay landing zone including a plurality of landing bays among a plurality of autonomous UAV s according to various embodiments. With reference to FIGS. 1-6, the exception determination operations of the method 600 may be performed during the performance of a flight plan for landing within the landing zone, such as in response to executing the operations of block 414 
Regarding claim 6, Canoy et al. teaches the flight management system according to any one of claims 1 to 5, wherein each of the port management apparatuses comprises monitoring information reception means for receiving monitoring information from a monitoring sensor installed in the corresponding port and in a monitoring region including at least a part of the port, and the determination means determines the possibility based on the monitoring information. (Par. 0003; See "Various embodiments provide methods, devices, systems, and non-transitory process-readable storage media for safely controlling landing of an autonomous unmanned aerial vehicle (UAV) in a landing zone including a plurality of landing bays while flying among a plurality of autonomous UAVs. In some embodiments, a method performed by a processor of a UAV may include receiving continuous real-time sensor data, detecting a target landing bay within the plurality of landing bays within the landing zone that is available for landing based on the continuous real-time sensor data, calculating an orientation and position coordinates for landing in the target landing bay based on the continuous real-time sensor data, obtaining information regarding positions and flight vectors of the plurality of other UAV s, generating a flight plan for landing in the target landing bay based on the orientation and the position coordinates, positions and flight vectors of the plurality of other UAVs, and a current orientation and position of the UAV, and performing the flight plan for landing in the target landing bay.").
Regarding claim 7, Canoy et al. teaches the flight management system according to any one of claims 1 to 6, wherein each of the ports comprises four or more signal transmission units that respectively transmit short-range wireless signals to the flying objects, and each of the flying objects moves to a landing point of the port based on the signals respectively transmitted from the signal transmission units. (Par. 0088; See "In determination block 420, the processor of the UAV may determine whether the UAV is located (or has arrived) at the target landing bay. The UAV may use any combination of the various embodiments to determine whether the UAV is located at (e.g., above) the target landing bay. For example, based on an analysis of imagery obtained of the area directly below the UAV, the UAV may determine whether the U AV is centered above the landing pattern of the target landing bay (e.g., aligned with reference to the width and depth of a surface of the target landing bay, etc.). As another example, the UAV may determine whether there are unperformed operations in the flight plan, thus indicating that the UAV is or is not at the target landing bay. As another example, the UAV may compare position data from position location systems (e.g., GPS, assisted GPS, etc.) with predetermined location coordinates of the target landing bay. As another example, the UAV may analyze signal strength from nearby devices (e.g., the target landing bay device) to estimate distances from the devices and/or known coordinates of the devices. In some embodiments, distance measurements or proximity detections may be conducted by landing bay devices, such as the target landing bay's landing bay device. For example, the landing bay device may take measurements of signals received from the UAV and/or other sensor data (e.g., camera imagery) to determine how close and/or whether the UAV is properly aligned with the target landing bay. The landing bay device may report such data to the UAV via wireless transmissions. Thus, the UAV may determine whether the UAV is located at the target landing bay using various techniques.") Because of the multiple landing zones, at least 6, shown in FIG. 1, and each having wireless transmission capabilities, described in Par. 0088, each port (multi-bay landing zone 106) then has at least 4 or more signal transmission units.
Regarding claim 8, Canoy et al. teaches the flight management system according to any one of claims 1 to 7, wherein each of the flying objects comprises an image pickup unit for picking up images of markers respectively displayed on the ports, and moves to a landing point based on the images picked up by the image pickup unit. (Par. 0066; See "The UAV may then identify symbols (or markers) within the identified landing patterns, such as an asymmetric symbol (e.g., as illustrated in FIG. 3A). The UAV may further process the symbol imagery inside each of the landing patterns to determine whether the 
Regarding claim 9, Canoy et al. teaches the flight management system according to any one of claims 1 to 8, wherein each of the flying objects comprises possibility information reception means for receiving respective possibility information from the port management apparatuses, and performs landing processing, takeoff processing, standby processing, or flight processing to the other port based on a new flight path after receiving the possibility information. (Par. 0027; See "The term "unmanned aircraft vehicle" or "UAV" is used herein to refer to various types of aerial vehicles that include a processor and may be capable of flying without any human interaction (i.e., autonomous) and/or with some human interaction (e.g., remotely providing flight instructions to be executed by a processing unit for takeoff and landings, etc.). For example, UAVs may include aerial drones of various design types capable of executing vertical lift-offs/landings, such as helicopter-type drones configured with any number of rotors (e.g., quadcopter drones having four rotors, etc.). An example rotorcraft-type UAV is illustrated in FIG. 2." & Par. 0031; See "In some embodiments, the UAV may execute a computer vision algorithm that is configured to identify and track multiple landing bays in an environment by detecting special landing patterns. For example, the UAV may distinguish between distinct graphical representations within captured sensor data (e.g., camera imagery) to identify available or unavailable landing bays. Such landing patterns may be designed to be processed from all viewing angles in order to identify a landing position and global orientation. With an identified landing pattern in a landing bay, the UAV may calculate a global position of the landing pattern based on known coordinates of the UAV along with sensor configuration data (e.g., angle of the camera capturing the imagery, etc.). Unlike typical landing bay markings, which may be ambiguous with regard to a preferred direction (e.g., a helipad marking that is a circle around an uppercase 
Regarding claim 10, Canoy et al. teaches a flight management system for managing a flight plan of a plurality of flying objects that autonomously fly among ports, the flight management system comprising: determination means for determining whether or not landing or takeoff of the flying objects on or from each of the ports is possible; (Abstract; See "Various embodiments provide methods for controlling landings of a UAV in a landing zone including a plurality of landing bays. Various embodiments include a method implemented on a computing device for receiving continuous real-time sensor data from a transceiver and from sensors onboard the UAV, and detecting a target landing bay within the plurality of landing bays within the landing zone that is available for landing based on the continuous real-time sensor data. Orientation and position coordinates for landing in the target landing bay may be calculated based on the continuous real-time sensor data. Information regarding positions and flight vectors of a plurality of autonomous UAVs may be obtained, and a flight plan for landing in the target landing bay may be generated based on the orientation and the position coordinates, positions and flight vectors of the plurality of autonomous UAVs and a current orientation and position of the UAV.") possibility information output means for transferring to the flying objects possibility information about the possibility; flying object information reception means for receiving flying object information including flying object position information about a position of each of the flying objects; (Par. 0031; See "In some embodiments, the UAV may execute a computer vision algorithm that is configured to identify and track multiple landing bays in an environment by detecting special landing patterns. For example, the UAV may distinguish between distinct graphical representations within captured sensor data (e.g., camera imagery) to identify available or unavailable landing bays.") flight plan registration means for registering the flight plan for flying between the port as a start point and the port as a target point; flight plan change means for changing the flight plan; and instruction information output means for outputting instruction information for instructing the flying object about the flight plan, and the flight plan change means changes the flight plan based on the received flying object position information or changed another flight plan. (Par. 0030; See "While in route to a target landing bay, the UAV may continually analyze the real-time sensor data and utilize comprehensive exception detection and exception-handling mechanisms to overcome unexpected or emergency conditions. For example, the UAV may perform midair maneuvers (e.g., gain elevation) to improve sensor data for use with a computer vision algorithm in response to losing track of the target landing bay in real-time camera imagery. As another example, when calculating that a mid-air collision is likely, the UAV may change a related flight path, halt the execution of a flight plan, and/or signal for pilot assistance and await remote pilot commands. By using a system that provides versatility in identifying position and orientation of landing bays, executing real-time adjustments, and performing fallback procedures in exception conditions, the techniques of various embodiments enable autonomous landing that may be simply calibrated and implemented in various commercial spaces.").
Regarding claim 11, Canoy et al. teaches a flight management method using a plurality of port management apparatuses that respectively manage ports on and from which flying objects land and take off and a flight management apparatus that manages a flight plan of the plurality of flying objects that autonomously fly among the ports, wherein each of the port management apparatuses comprises processing for determining whether or not landing or takeoff of the flying objects on or from the corresponding port is possible, (Abstract; See "Various embodiments provide methods for controlling landings of a UAV in a landing zone including a plurality of landing bays. Various embodiments include a method implemented on a computing device for receiving continuous real-time sensor data from a transceiver and from sensors onboard the UAV, and detecting a target landing bay within the plurality of landing bays within the landing zone that is available for landing based on the continuous real-time sensor data. Orientation and position coordinates for landing in the target landing bay may be calculated based on the continuous real-time sensor data. Information regarding positions and flight vectors of a plurality of autonomous UAVs may be obtained, and a flight plan for landing in the target landing bay may be generated based on the orientation and the position coordinates, positions and flight vectors of the plurality of autonomous UAVs and a current orientation and position of the UAV.") and processing for transferring to the flying objects possibility information about the possibility, and the flight management apparatus comprises processing for receiving flying object information including flying object position information about a position of each of the flying objects, (Par. 0031; See "In some embodiments, the UAV may execute a computer vision algorithm that is configured to identify and track multiple landing bays in an environment by detecting special landing patterns. For example, the UAV may distinguish between distinct graphical representations within captured sensor data (e.g., camera imagery) to identify available or unavailable landing bays.") processing for registering the flight plan for flying between the port as a start point and the port as a target point; processing for changing the flight plan based on the received flying object position information or changed another flight plan; and processing for outputting instruction information for instructing the flying object about the flight plan. (Par. 0030; See "While in route to a target landing bay, the UAV may continually analyze the real-time sensor data and utilize comprehensive exception detection and exception-handling mechanisms to overcome unexpected or emergency conditions. For example, the UAV may perform midair maneuvers (e.g., gain elevation) to improve sensor data for use with a computer vision algorithm in response to losing track of the target landing bay in real-time camera imagery. As another example, when calculating that a mid-air collision is likely, the UAV may change a related flight path, halt the execution of a flight plan, and/or signal for pilot assistance and await remote pilot commands. By using a system that provides versatility in identifying position and orientation of landing bays, executing real-time adjustments, and performing fallback procedures in exception conditions, the techniques of various embodiments enable autonomous landing that may be simply calibrated and implemented in various commercial spaces.").
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 3 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Canoy et al. (U.S. Patent Publication No. 2017/0045894) in view of Johnson et al. (U.S. Patent Publication No. 2016/0307447).
Regarding claim 3, Canoy et al. teaches the flight management system according to claim 1 or 2 (see above) but fails to teach each of the port management apparatuses comprises wind information reception means for receiving wind information from a wind sensor installed in the corresponding port, and the determination means determines the possibility using the wind information.
Johnson et al. makes up for the deficiencies in Canoy et al. Johnson et al. teaches the flight management system according to claim 1 or 2 (see above) but fails to teach each of the port management apparatuses comprises wind information reception means for receiving wind information from a wind sensor installed in the corresponding port, and the determination means determines the possibility using the wind information (Par. 0024; See "For instance, the flight description engine 110 receive information identifying that hail damage is expected, or is to be looked for, and can determine that a UAV which includes particular sensors, and specific visual classifiers to identify hail damage, is needed ( e.g., a heat and/or thermal imaging sensors, specific visual classifiers that can discriminate hail damage from other types of damage, wind damage, rain damage, and so on).")
Canoy et al. and Johnson et al. are both directed to UAV landing/takeoff and flight plan control and are obvious to combine because Canoy et al. is improved with the wind analysis within Johnson et al. which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Canoy et al. in view of Johnson et al.
Regarding claim 4, Canoy et al. fails to teach further comprising wind environment simulation means for simulating a three-dimensional wind environment around each of the ports using the wind information obtained by the wind sensor and geographical information about geographical features around the port, wherein the possibility information output means transfers to the flying object possibility information determined based on the wind environment.
Johnson et al. makes up for the deficiencies in Canoy et al. Johnson et al. teaches further comprising wind environment simulation means for simulating a three-dimensional wind environment around each of the ports using the wind information obtained by the wind sensor and geographical information about geographical features around the port, wherein the possibility information output means transfers to the flying object possibility information determined based on the wind environment. (Par. 0054; See "Optionally, the system can utilize property information, such as property boundaries, and automatically include a highlighted portion of the imagery 202 as being a possible flight boundary geofence. For instance, as illustrated in FIG. 2, the flight boundary geofence abuts a road included in the real-world geographic area depicted in the imagery 202. The system can determine that the entered location information describes a particular property (e.g., an open clearing that borders the road), and can highlight the particular property. Optionally, the system can include a buffer from the property boundaries of the location to ensure that even with a strong gust of wind, the UAV will remain within the property boundaries.") 
Canoy et al. and Johnson et al. are both directed to UAV landing/takeoff and flight plan control and are obvious to combine because Canoy et al. is improved with the wind analysis within Johnson et al. which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Canoy et al. in view of Johnson et al.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Canoy et al. (U.S. Patent Publication No. 2017/0045894) in view of Johnson et al. (U.S. Patent Publication No. 2016/0307447) in further view of Moran (U.S. Patent Publication No. 2017/0286887)
Regarding claim 5, Canoy et al. and Johnson et al. fail to teach wherein the wind environment simulation means further simulates the wind environment using forecast information about wind.
wherein the wind environment simulation means further simulates the wind environment using forecast information about wind. (Par. 0049; See "The information retrieved from the external source(s) may comprise, for example, current environmental conditions at the target destination and along one or more routes or flightpaths to the target destination, e.g., wind speed and direction, current rainfall, weather forecasts, and any other conditions that might affect the arrival time of the UAV.)
Canoy et al., Johnson et al., and Moran are all directed to UAV landing/takeoff and flight plan control and are obvious to combine because Canoy et al. and Johnson et al. are improved with the wind analysis using forecast information within Moran which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Canoy et al. in view of Johnson et al., and in further view of Moran.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 9:30am-7:30pm (EST) Monday-Thursdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/ANTHONY M GARTRELLE/Examiner, Art Unit 3661  
7/28/2021


/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661